UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1205


EMPLOYERS COUNCIL ON FLEXIBLE COMPENSATION,

                Plaintiff - Appellee,

           v.

KENNETH FELTMAN; ANTHONY WAYNE HAWKS; EMPLOYERS COUNCIL ON
FLEXIBLE COMPENSATION, LTD.,

                Defendants - Appellants.



                            No. 10-1206


EMPLOYERS COUNCIL ON FLEXIBLE COMPENSATION,

                Plaintiff - Appellant,

           v.

KENNETH FELTMAN; ANTHONY WAYNE HAWKS; EMPLOYERS COUNCIL ON
FLEXIBLE COMPENSATION, LTD.,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00371-JCC-TRJ)


Argued:   March 23, 2011                   Decided:   April 20, 2011


Before NIEMEYER and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed in part and reversed in part by unpublished per curiam
opinion.


ARGUED: Anthony Wayne Hawks, HAWKS LAW OFFICE, Bethany Beach,
Delaware,   for   Appellants/Cross-Appellees.   Bernard   Joseph
DiMuro,    DIMUROGINSBERG,    PC,   Alexandria, Virginia,    for
Appellee/Cross-Appellant.      ON BRIEF: Edward A. Pennington,
HANIFY & KING, PC, Washington, D.C., for Appellants/Cross-
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

     Defendants       Kenneth    Feltman,     Anthony    Hawks,    and    Employers

Council on Flexible Compensation, Ltd. (collectively Defendants)

appeal the district court’s order awarding plaintiff Employers

Council     on   Flexible      Compensation     (Plaintiff)       $292,500.00     in

attorneys’ fees and $16,885.97 in costs, pursuant to § 35(a) of

the Lanham Act, 15 U.S.C. § 1117(a).                  Defendants challenge the

award as excessive.          Plaintiff noted a cross-appeal to challenge

the award as inadequate.

     With     one    minor     exception,     which    requires     reversal,     we

affirm the district court’s attorneys’ fees and costs award in

favor of Plaintiff on the reasoning of the district court, as

set forth in its carefully crafted and thorough opinion.                          See

Employers Council on Flexible Comp. v. Feltman, 2010 WL 186457 

(E.D.Va.     January     13,    2010).        This     disposition       grants   no

appellate    relief    to    Plaintiff   on    its    cross-appeal.        The    one

minor   exception      requiring    reversal     pertains     to    the    district

court’s award of $1,188.98 in costs to Plaintiff for computer

forensic fees.        Plaintiff concedes on appeal that this portion

of the district court’s award of costs was in error and should

be reversed.        Accordingly, we reverse the district court’s award

of costs to the extent it awarded Plaintiff $1,188.98 in costs

for computer forensic fees.          In all other respects, the district



                                      - 3 -
court’s order awarding Plaintiff attorneys’ fees and costs is

affirmed.

                                              AFFIRMED IN PART
                                          AND REVERSED IN PART




                            - 4 -